Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 12, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devoe (2017/0251750).
     Devoe shows a foot support component comprising:
 a lateral sidewall (164) that extends to and forms a lateral free edge (top edges);
a medial sidewall (166) located opposite the lateral sidewall, wherein the medial sidewall
extends to and forms a medial free edge (top edges); and
a base support surface (formed by 320, 322, and 324) that includes an exterior surface and an interior surface opposite the exterior surface, wherein the base support surface includes:
a first arched foot support slat (320), wherein a local extrema of the first arched
foot support slat is located in a central area of the first arched foot
support slat between the lateral sidewall and the medial sidewall, and
wherein the first arched foot support slat originates at or proximate to
the lateral sidewall and the medial sidewall at locations spaced away
from the lateral free edge and the medial free edge (see figures 5 and 6),
a second arched foot support slat (322), wherein a local extrema of the second
arched foot support slat is located in a central area of the second arched
foot support slat between the lateral sidewall and the medial sidewall,
and wherein the second arched foot support slat originates at or
proximate to the lateral sidewall and the medial sidewall at locations
spaced away from the lateral free edge and the medial free edge (see figures 5 and 6),
a third arched foot support slat (324), wherein a local extrema of the third arched
foot support slat is located in a central area of the third arched foot
support slat between the lateral sidewall and the medial sidewall, and
wherein the third arched foot support slat originates at or proximate to
the lateral sidewall and the medial sidewall at locations spaced away
from the lateral free edge and the medial free edge (see figures 5 and 6),
a first open space extending between and separating at least 90% of a
rearward edge of the first arched foot support slat from at least 90% of a
forward edge of the second arched foot support slat (see figures), and
a second open space extending between and separating at least 90% of a
rearward edge the second arched foot support slat from at least 90% of a
forward edge of the third arched foot support slat (see figures) as claimed.
     In reference to claims 8, 9, 15, 16, and 20, see figure 1 which shows a midsole (110) located within the recess formed by the interior surfaces of the sidewalls and the base as claimed.
Allowable Subject Matter
Claims 2-7, 10, 11, 13, 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732